Title: To Benjamin Franklin from Jonathan Williams, Jr., 18 April 1780
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & honoured Sir.
Nantes April 18. 1780.
I have by order of M. de Chaumont embraced every opportunity I could to send Cloathing to Brest to be thence exported by M. Bersolle to America, and what I have hitherto sent amount to as follows … Vizt.
3260 Coats.
  3260 Waistcoats
  975 Breeches.
  3300 Overalls
  4530 pr Shoes
  2022 Hatts
  13032 Shirts
  11000 Ells of Linnen for Shirts.
  4500 Stocks.
  2037 Blankets &c
  11 Bales of Hosiery number unknown
These Cloathing are much more unsorted than I wished but as I was pressed in point of Time I thought best to send as much as I possibly could although the Quantities were not in proportion. If it had been possible I should have prefered sending an equal quantity of each kind.—
Mr Bersolle tells me the Fleet is all ready to Sail but as the Wind is contrary I hope these Goods will arrive in time. What method of Conveyance is determined on for the Remainder? I am ever with the greatest Respect most dutifully & Affectionately Your
Jona Williams J. 
Notation: J Williams April 18. 1780
